Case: 15-14899   Date Filed: 05/10/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14899
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:15-cr-00014-RH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER DESEAN SESSION,


                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________
                            (May 10, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-14899    Date Filed: 05/10/2016   Page: 2 of 4


      Christopher Session appeals his convictions for possessing a firearm as a

convicted felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2), possessing with intent to

distribute methamphetamine and marijuana, 21 U.S.C. § 841(a)(1), (b)(1)(C),

(b)(1)(D), and possessing a firearm in furtherance of his drug crime, 18 U.S.C.

§ 924(c)(1)(A)(i). Session appeals the denial of his motion to suppress the drugs

and firearm discovered during a warrantless search of his vehicle. We affirm.

      The district court did not err by denying Session’s motion to suppress.

Officer Maddox stopped Session for a traffic violation. As Maddox approached

Session’s vehicle, he detected a strong odor of burnt marijuana and observed that

the occupants of the vehicle were extremely nervous. Although Maddox and two

other officers failed to mention the smell of marijuana in their written reports,

Maddox testified about the odor at the pre-trial hearing, and the district court

credited his testimonial account. We defer to the district court’s credibility

determination because it was not clearly erroneous. See United States v. Williams,

731 F.3d 1222, 1230 (11th Cir. 2013). We have previously held that the

recognizable smell of marijuana gives rise to probable cause supporting a

warrantless search. See United States v. Lueck, 678 F.2d 895, 903 (11th Cir. 1982);

see also United States v. Tobin, 923 F.2d 1506, 1512 (11th Cir. 1991) (en banc).




                                         2
              Case: 15-14899     Date Filed: 05/10/2016   Page: 3 of 4


      Moreover, while the district court permissibly found probable cause based

on the smell of marijuana alone, Officer Maddox further recounted that Session

opened his center console to produce his insurance and exposed what Officer

Maddox perceived were currency and plastic bags filled with “orange, yellowish”

pills. This only added to the already-existing probable cause.

      Though Maddox could have lawfully searched the vehicle after smelling

marijuana, he first went to his patrol car in an effort to allow the occupants of

Session’s vehicle to calm down since Maddox perceived them to be nervous.

Maddox also returned to his car to run a background check. When he returned to

Session’s vehicle, Maddox learned by radio that an outstanding warrant existed for

Session’s arrest. Maddox and a second backup officer arrested Session based on

the warrant. They then searched Session’s vehicle and discovered currency and

drugs in the center console, and a firearm, two clips of ammunition, and additional

currency in the glove compartment. The fact that Maddox did not search the

vehicle immediately did not affect the existence of probable cause, as a legitimate

reason for the time lapse existed. Because the search was conducted based on

probable cause, the officers were not required to obtain a warrant before seizing

the drugs, firearm, and ammunition from Session’s vehicle. See United States v.

Ross, 456 U.S. 798, 807, 102 S. Ct. 2157, 2163 (1982).


                                          3
      Case: 15-14899   Date Filed: 05/10/2016   Page: 4 of 4


We AFFIRM Session’s convictions.




                               4